MEMORANDUM AND ORDER
MARSH, Chief Judge.
This is an action under Title IV of the Labor-Management Reporting and Disclosure Act of 1959, 29 U.S.C. § 482, to declare void the February 11, 1969 election of the District Director of United Steelworkers of America District 19. The applicant, William J. Hart, was elected in that district election, and has filed a motion to intervene as a defendant, individually and in his official capacity of Director. We think the applicant should be permitted to intervene only as an individual to protect his personal interests.
Rule 24(a), Fed.R.Civ.P., provides:
“Upon timely application anyone shall be permitted to intervene in an action: (1) when a statute of the United States confers an unconditional right to intervene; or (2) when the applicant claims an interest relating to the property or transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant’s interest is adequately represented by existing parties.”
*539It is not disputed that the applicant has a substantial property interest in the outcome of the case. If plaintiff is successful and the election is nullified, Hart will lose his salary and certain fringe benefits to which, as District Director, he is currently entitled.
The cases cited by plaintiff for the proposition that a complaining union member may not intervene as a plaintiff 1 are distinguishable from the present case. The statutory scheme envisages the Secretary as the only person capable of prosecuting a Title IV action so that interference with union elections and management might be kept at a minimum. Calhoon v. Harvey, 379 U.S. 134, 140, 85 S.Ct. 292, 13 L.Ed.2d 190 (1964). This scheme would not necessarily be upset by allowing an interested incumbent to intervene as a defendant. Cf. Wirtz v. Teamsters Industrial & Allied Emp. U. Local No. 73, 257 F.Supp 784, 790 (N.D.Ohio 1966).
The' defendant in this action is the United Steelworkers of America and not District 19 of the United Steelworkers of America. Although Hart has not pointed to any particular area in which his interests would not be protected by the defendant labor organization,2 it is obvious that the interests of the applicant, whose election is challenged, may not be identical with the interests of the defendant organization. The applicant is so situated that disposition of the action may as a practical matter impair or impede his ability to protect his property interests, and it is quite possible that the defendant organization as an entity may not adequately represent the property interests of the applicant as an individual.
An appropriate order will be entered.

. Wirtz v. National Maritime Union of America, 409 F.2d 1340 (2d Cir. 1969) ; Stein v. Wirtz, 366 F.2d 188 (10th Cir. 1966) ; Wirtz v. Local Unions 410, 410A, 410B & 4100, Int. U. of Op. Eng., 366 F.2d 438 (2d Cir. 1966) ; Wirtz v. Local Union No. 1377, Int. Bro. of Elec. Workers, 288 F.Supp. 914 (N.D.Ohio 1968).


. The averments contained in ¶ 3 of the motion are without substance. The interests of other Union officials are not in jeopardy.